Citation Nr: 1040645	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  07-34 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for non-ischemic 
hypertensive cardiomyopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1982.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the above referenced claims.  

In July 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing held at the RO.  
A transcript of the hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).




Left Wrist Disorder

The Veteran has claimed that he currently has a left wrist 
disorder that is attributable to an in-service injury.  He 
testified that he injured his left wrist in an APC vehicle 
accident that occurred approximately in May 1981.  He stated that 
he subsequently received in-service treatment for his left wrist 
symptomatology.  According to the Veteran, he was considered for 
a merit award related to this incident; however, the award was 
ultimately given to another service member who was also involved 
in the accident.  

The Board notes that service connection means that the facts, 
shown by the evidence, establish that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §  1131; 38 C.F.R. §§ 
3.303, 3.304.

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

The Veteran's claims file does not currently include his complete 
service personnel records and it does not appear that to date, 
any attempt has been made to obtain said records.  It is possible 
that these records may provide information regarding the claimed 
in-service APC accident.  In light of the Veteran's competent 
testimony that he was considered for a possible merit award for 
the in-service APC accident, the Board determines that the RO 
should endeavor to obtain the Veteran's complete service 
personnel records, as said records may prove beneficial in 
verifying the reported in-service event.  Accordingly, the 
Veteran's claim is remanded so that the RO may obtain his 
complete service personnel records. 


The Board notes that the Veteran's service treatment records have 
been associated with the claims file.  While these records are 
negative for reports of any left wrist symptomatology, the Board 
notes that lay statements, such as those by the Veteran, may be 
competent to support claims for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. 1153(a); 38 C.F.R. 3.159, 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Thus, the Veteran's statements regarding the onset 
and continuity of his left wrist symptomatology must be given 
consideration in determining whether service connection is 
warranted for the claimed disorder. 

To date, VA has not solicited a medical opinion as to the 
etiology of the Veteran's claimed left wrist disorder.  Under 38 
U.S.C.A. § 5103A(d)(2), VA must provide a medical examination 
and/or obtain a medical opinion when there is:  (1) competent 
evidence that the Veteran has a current disability (or persistent 
or recurrent symptoms of a disability); (2) evidence establishing 
that he suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified presumptive 
period; (3) an indication the current disability or symptoms may 
be associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. Sep. 14, 2009) (stating that 38 
U.S.C.A. § 1154(a) requires VA to give "due consideration" to 
"all pertinent medical and lay evidence" in evaluating a claim 
for disability benefits).   

In light of the foregoing, the Board finds that additional 
development is needed prior to deciding the Veteran's claim.  
Given the Veteran's competent lay statements regarding the onset 
and continuity of his left wrist symptomatology, the Board finds 
it necessary to provide the Veteran with an appropriate VA 
examination in an attempt to determine whether any current left 
wrist disorder is related to his active service.  Therefore, a 
remand is needed for a VA examination and medical opinion.  See 
McLendon, 20 Vet. App. at 79.

Hypertension

Here, the Veteran has claimed that his currently diagnosed 
hypertension disorder is related to his military service.  
Specifically he reported that he exhibited elevated blood 
pressure readings during his military service and that his 
condition continued following his separation from active duty.  
Having reviewed the medical evidence of record, the Board finds 
that additional development is needed with respect to the 
Veteran's claim.

Associated with the claims file are the Veteran's service 
treatment records which show evidence of elevated blood pressure.  
The May 1982 separation report of medical examination shows that 
the Veteran's blood pressure was 140/100.  He was referred for a 
five day blood pressure check, completed later that same month, 
which revealed the majority of his blood pressure readings were 
within normal limits. 

The Veteran's post-separation medical treatment records show that 
he presented with elevated blood pressure readings 
intermittently, as early as July 1987.  Following numerous 
occurrences of elevated blood pressure readings, the Veteran was 
diagnosed with hypertension in January 1997.  Subsequent medical 
records show consistent treatment for his hypertension disorder.
 
The Board notes that, to date, VA has neither afforded the 
Veteran an examination nor solicited a medical opinion as to the 
onset and or etiology of his current hypertension disorder.  As 
noted above, under 38 U.S.C.A. § 5103A(d)(2), VA must provide a 
medical examination and/or obtain a medical opinion when there 
is:  (1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a disability); 
(2) evidence establishing that he suffered an event, injury or 
disease in service or has a disease or symptoms of a disease 
within a specified presumptive period; (3) an indication the 
current disability or symptoms may be associated with service; 
and (4) there is not sufficient medical evidence to make a 
decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 
U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. Sep. 14, 2009) (stating that 38 U.S.C.A. § 1154(a) 
requires VA to give "due consideration" to "all pertinent 
medical and lay evidence" in evaluating a claim for disability 
benefits).   

In light of the foregoing, it is unclear whether the Veteran's 
current hypertension disorder is related to his military service.  
Given the service treatment records showing episodes of elevated 
blood pressure, the more recent medical records showing a current 
hypertension diagnosis, and the Veteran's competent lay 
statements regarding the onset and continuity of his hypertension 
symptomatology, the Board finds it necessary to provide the 
Veteran with an appropriate VA examination in an attempt to 
determine whether his current hypertension disorder is related to 
his active service.  Therefore, a remand is needed for VA an 
examination and medical opinion.  See McLendon, 20 Vet. App. at 
79.

Hypertensive Cardiomyopathy

The Veteran has claimed that his currently diagnosed hypertensive 
cardiomyopathy is related to his hypertension disorder.  In light 
of the evidence as described above and the claimed relationship 
between the claimed hypertension and cardiac disorder, the Board 
finds that the Veteran's hypertensive cardiomyopathy disorder is 
inextricably intertwined with the claim for service connection 
for hypertension.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision on one issue 
cannot be rendered until the other issue has been considered).  
As such, the Veteran's hypertensive cardiomyopathy claim is 
remanded for further development and adjudication along with the 
claim for service connection for hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall attempt to obtain and 
associate with the claims file the Veteran's 
complete service personnel records.  All 
attempts to obtain the records must be 
documented in the claims file.  If no such 
records exist, the claims file should be 
documented accordingly. 
 
2.  Thereafter, the RO/AMC shall schedule the 
Veteran for a VA examination to determine the 
etiology of the claimed left wrist disorder.  
The claims folder and a copy of this Remand 
must be made available to the examiner.  The 
examiner shall note in the examination report 
that the claims folder and the Remand have 
been reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner shall be conducted at this time, and 
included in the examination report.  

The examiner is asked to identify all left 
wrist disorders found to be present.  For any 
and all current diagnoses made, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or greater) 
that any diagnosed left wrist disorder is 
etiologically related to the Veteran's period 
of active service, to include the reported 
in-service left wrist injury.  The examiner 
should consider any reports of continuity of 
left wrist symptoms since service and 
acknowledge such statements made by the 
Veteran in offering the opinion.   The 
examiner must provide a comprehensive report 
including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusion.  If the examiner is unable to 
provide an opinion without resort to mere 
speculation, he or she should so indicate and 
explain why an opinion cannot be reached.  

3.  The RO/AMC shall schedule the Veteran for 
a VA examination to determine the etiology of 
the claimed hypertension and hypertensive 
cardiomyopathy disorders.  The claims folder 
and a copy of this Remand must be made 
available to the examiner.  The examiner 
shall note in the examination report that the 
claims folder and the Remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner shall be conducted at this time, and 
included in the examination report.  The 
examiner is asked to identify all 
hypertensive and cardiac disorders found to 
be present.  

Following the examination and claims file 
review, the examiner is asked to complete the 
following:

(a)  The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that any of diagnosed 
hypertension disorder is etiologically 
related to any documented in-service episodes 
of elevated blood pressure, or is otherwise 
related to the Veteran's period of active 
service.  The examiner should consider any 
reports of continuity of sinus symptoms since 
service and acknowledge such statements made 
by the Veteran in offering the opinion.   

(b) If and only if a current diagnosis of 
hypertension is found to be related to 
service, the examiner shall opine whether it 
is at least as likely as not (i.e., 
probability of 50 percent or greater) that 
the diagnosed cardiac disorders, to include 
hypertensive cardiomyopathy, is etiologically 
related, on a secondary basis, to the 
Veteran's hypertensive disorder.  

The examiner must provide a comprehensive 
report including a complete rationale for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusion.  If the examiner is unable to 
provide an opinion without resort to mere 
speculation, he or she should so indicate and 
explain why an opinion cannot be reached.  

4.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate the 
Veteran's claims for service connection for a 
left wrist disorder, hypertension, and 
hypertensive cardiomyopathy.  If the benefits 
sought on appeal remain denied, provide the 
Veteran and his representative with a 
Supplemental Statement of the Case and 
provide an opportunity to respond thereto.  
Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  
 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


